IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs November 1, 2013

                                  IN RE JESSE J. C., ET AL.1

                   Appeal from the Juvenile Court for Hickman County
                        No. 12JV332     Samuel H. Smith, Judge




                No. M2013-01153-COA-R3-PT - Filed November 27, 2013


Father appeals the trial court’s holding that termination of his parental rights to two children
was in the best interest of the children. Finding no error, we affirm the judgment of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which P ATRICIA J. C OTTRELL,
M. S., P. J., and, F RANK G. C LEMENT, J R., J., joined.

Gary W. Wicks, Sr., Franklin, Tennessee, for the appellant, Jesse J. C., Sr.

Robert E. Cooper, Jr., Attorney General and Reporter and Mary Byrd Ferrara, Assistant
Attorney General; for the appellee, State of Tennessee, Department of Children’s Services.

                                               OPINION
I. H ISTORY OF THE C ASE

         This termination of parental rights proceeding arises out of a dependent and neglect
action initiated on December 28, 2010 against Jennie R. C. and Jesse J. C., Sr., by the
Department of Children’s Services (“DCS”). Following investigation of a referral alleging
filthy conditions and drug use in the home, DCS sought temporary legal custody of Jesse J.
C., Jr., born August 16, 2007, and Myla G. C., born July 21, 2008. The Juvenile Court issued
an order on January 6, 2011, placing Jesse and Myla in the temporary protective custody of
DCS and appointing a Guardian ad Litem. On April 19, 2011, DCS filed a proceeding to
have a third child, Ashton K. C., born April 15, 2011, declared dependent and neglected and



        1
            This Court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
placed in DCS custody.2 On February 13, 2013, the court entered an order finding the
children to be dependent and neglected and ordering that they remain in DCS custody
pending a dispositional hearing.3

        The petition seeking to terminate the parental rights of Jesse J. C., Sr., and Wesley T.
was instituted by DCS on August 27, 2012, alleging abandonment by failure to support and
substantial non-compliance with permanency plans on the part of Jesse. J. C., Sr., and
abandonment by failure to support and failure to establish paternity on the part of Wesley T.;
the petition was amended as to Jesse J. C., Sr., on January 21, 2013, to add the ground of
abandonment by incarcerated parent. Trial was held on March 22, 2013, and the court issued
its order on April 16, 2013, terminating the parental rights of Jesse J. C., Sr. to Myla G. C.
and Ashton K. C. on the grounds of failure to support, non-compliance with permanency
plans, and abandonment by incarcerated parent; the court also determined that termination
was in the best interest of the children.4

       Jesse J. C., Sr., appeals the finding that termination of his parental rights would be in
the best interest of the children.

II. S TANDARD OF R EVIEW

        A parent has a fundamental right to the care, custody, and control of his or her child.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); Nash-Putnam v. McCloud, 921 S.W.2d 170,
174 (Tenn. 1996). Thus, the state may interfere with parental rights only if there is a
compelling state interest. Nash-Putnam, 921 S.W.2d at 174–75 (citing Santosky v. Kramer,
455 U.S. 745 (1982)). Our termination statues identify “those situations in which the state’s
interest in the welfare of a child justifies interference with a parent’s constitutional rights by
setting forth grounds on which termination proceedings can be brought.” In re W.B., M2004-
00999-COA-R3-PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn.
Code Ann. § 36-1-113(g)). A party seeking to terminate the parental rights of a biological
parent must prove at least one of the statutory grounds for termination. Tenn. Code Ann. §
36-1-113(c)(1); In re D.L.B., 118 S.W.3d 360, 366-67 (Tenn. 2003); In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002). Secondly, the party must prove that termination of the



        2
          The petition regarding Ashton alleges that, at the time he was born, Jennie R. C. was incarcerated
on a charge of reckless endangerment due to drug use during her pregnancy. Although there is no order in
the record, DCS represents in its brief on appeal that Ashton was placed in DCS custody at birth.
        3
          Pertinent to the issue involved in the instant proceeding, the order also determined that Wesley T.
was the father of Jesse J. C., Jr., and that Jesse J. C., Sr. was the father of Myla and Ashton.
        4
          The record reflects that Mother voluntarily surrendered her parental rights to the three children on
June 13, 2012, and Wesley T. surrendered his parental rights to Jesse J. C., Jr., on November 14, 2012.

                                                      2
parental rights of the biological parent is in the child’s best interest. Tenn. Code Ann. § 36-
1-113(c)(2).

        Because of the fundamental nature of the parent’s rights and the grave consequences
of the termination of those rights, courts must require a higher standard of proof in deciding
termination cases. Santosky, 455 U.S. at 766–69 (1982); In re M.W.A., Jr., 980 S.W.2d 620,
622 (Tenn. Ct. App. 1998). Thus, both the grounds for termination and the best interest
inquiry must be established by clear and convincing evidence. Tenn. Code Ann. § 36-3-
113(c); In re Valentine, 79 S.W.3d at 546. In light of the heightened standard of proof in
these cases, a reviewing court must adapt the customary standard of review set forth by Tenn.
R. App. P. 13(d). In re M.J.B., 140 S.W.3d 643, 654 (Tenn. Ct. App. 2004). As to the
court’s findings of fact, our review is de novo with a presumption of correctness unless the
evidence preponderates otherwise, in accordance with Tenn. R. App. P. 13(d). Id. We must
then determine whether the facts, as found by the trial court or as supported by the
preponderance of the evidence, clearly and convincingly establish the elements necessary to
terminate parental rights. Id.

III. D ISCUSSION

       Our legislature has set forth a list of factors at Tenn. Code Ann. § 36-1-113(i) for the
courts to follow in termination of parental rights cases when determining the child’s best
interest.5 The list of factors is not exhaustive, and the statute does not require each factor


       5
           The factors at Tenn. Code Ann. § 36-1-113(i) are:

       (1) Whether the parent or guardian has made such an adjustment of circumstance, conduct,
       or conditions as to make it safe and in the child’s best interest to be in the home of the
       parent or guardian;
       (2) Whether the parent or guardian has failed to effect a lasting adjustment after reasonable
       efforts by available social services agencies for such duration of time that lasting adjustment
       does not reasonably appear possible;
       (3) Whether the parent or guardian has maintained regular visitation or other contact with
       the child;
       (4) Whether a meaningful relationship has otherwise been established between the parent
       or guardian and the child;
       (5) The effect a change of caretakers and physical environment is likely to have on the
       child’s emotional, psychological and medical condition;
       (6) Whether the parent or guardian, or other person residing with the parent or guardian, has
       shown brutality, physical, sexual, emotional or psychological abuse, or neglect toward the
       child, or another child or adult in the family or household;
       (7) Whether the physical environment of the parent’s or guardian’s home is healthy and
       safe, whether there is criminal activity in the home, or whether there is such use of alcohol
       or controlled substances or controlled substance analogues as may render the parent or
       guardian consistently unable to care for the child in a safe and stable manner;
       (8) Whether the parent’s or guardian’s mental and/or emotional status would be detrimental

                                                     3
be present before a court can find that termination is in a child’s best interest. See In re
S.L.A., 223 S.W.3d 295, 301 (Tenn. Ct. App. 2006) (citing Tenn. Dep’t of Children’s Servs.
v. T.S.W., No. M2001-01735-COA-R3-CV, 2002 WL 970434, at *3 (Tenn. Ct. App. May 10,
2002); In re I.C.G., No. E2006-00746-COA-R3-PT, 2006 WL 3077510, at *4 (Tenn. Ct.
App. Oct. 31, 2006)).

        In its order finding that termination of Jesse J. C., Sr.’s parental rights was in the
children’s best interest, the court made specific findings of fact relative to factors (1), (2), (3),
(4), (5), (7), (8), (9). With respect to the evidence, the court noted that “In my thirty one
years on the bench, this Court has never heard such compelling proof.” We have reviewed
the record and it clearly and convincingly supports the court’s factual findings.

        The evidence also clearly and convincingly supports the court’s determination that
termination of parental rights was in the children’s best interest. Specifically, the foster
parents and Ms. Michelle Delk, the DCS case worker, testified that Myla and Ashton had
serious medical conditions when they were brought into custody which had been ignored by
their father but that, through the foster parents, their extensive medical care needs were being
met; that Myla and Ashton had been in the same foster home for two years and it was the
only home Ashton knew; that the children had a very strong bond with the foster parents and
had “gone from being terrified at times to . . . [being] happy . . .they have security there”; and
that Jesse J. C., Sr. had not maintained a meaningful relationship with the children and that
if the children were removed from the home “it would be devastating” for the children to be
removed “from a stable, loving home.”

IV. C ONCLUSION

       For the foregoing reasons, the judgment of the trial court terminating Jesse J. C., Sr.’s
parental rights is affirmed.




                                                          ________________________________
                                                          RICHARD H. DINKINS, JUDGE




       to the child or prevent the parent or guardian from effectively providing safe and stable care
       and supervision for the child; or
       (9) Whether the parent or guardian has paid child support consistent with the child support
       guidelines promulgated by the department pursuant to § 36-5-101.

                                                     4